211 S.E.2d 809 (1975)
24 N.C. App. 625
Eddie HARDY, Jr.
v.
Charles L. TOLER and Pamlico Motor Company, a corporation.
No. 743SC913.
Court of Appeals of North Carolina.
February 19, 1975.
*812 Ward & Ward by Jerry F. Waddell and Kennedy W. Ward, New Bern, for plaintiff-appellant.
Wilkinson & Vosburgh by John A. Wilkinson, Washington, for defendant-appellees.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Donald A. Davis, Raleigh, as amicus curiae, for the State.
BRITT, Judge.
Plaintiff contends the trial court erred in allowing defendants' motion for a directed verdict under Rule 50(b) as to the issue of punitive damages. We find no merit in this contention. Due to the similarity of the facts in this case to those presented in Clouse v. Motors, Inc., 17 N.C. App. 669, 195 S.E.2d 327 (1973), we think the principle of law applied in the plaintiff's appeal in that case is applicable here. Appropriate here are the following words from the opinion in Clouse by Judge Morris (p. 671, 195 S.E.2d p. 329): "We hold that, taking all of the plaintiff's evidence as true, the record is void of evidence of insult, indignity, malice, oppression, or bad motive, and that the facts upon which the plaintiff seeks to recover punitive damages are the same facts on which he bases his cause of action for fraud. (Citations)" See also Nunn v. Smith, 270 N.C. 374, 154 S.E.2d 497 (1967).
Plaintiff contends the trial court erred in not submitting the following issue to the jury: "Did the false representations of the defendant[s] to the plaintiff in connection with the sale of said vehicle, as alleged in the complaint, constitute unfair or deceptive acts or practices in the conduct of trade or commerce?" This contention has merit and we hold that the court erred in not submitting the issue.
G.S. § 75-1.1 provides in pertinent part as follows:
Methods of competition, acts and practices regulated; legislative policy.(a) Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared unlawful.
(b) The purpose of this section is to declare, and to provide civil legal means to maintain, ethical standards of dealings between persons engaged in business, and between persons engaged in business and the consuming public within this State, to the end that good faith and fair dealings between buyers and sellers at all levels of commerce be had in this State.
G.S. § 75-16 provides: "Civil action by person injured; treble damages.If any person shall be injured or the business of any person, firm or corporation shall be broken up, destroyed or injured by reason of any act or thing done by any other person, firm or corporation in violation of the provisions of this chapter, such person, firm or corporation so injured shall have a *813 right of action on account of such injury done, and if damages are assessed by a jury in such case judgment shall be rendered in favor of the plaintiff and against the defendant for treble the amount fixed by the verdict."
All of G.S. § 75-1.1 above quoted, and the first portion of G.S. § 75.16 reading "[i]f any person shall be injured" are parts of Chapter 833 of the 1969 Session Laws. The title of that act is AN ACT TO AMEND CHAPTER 75 OF THE GENERAL STATUTES TO PROVIDE CIVIL REMEDIES AGAINST UNFAIR METHODS OF COMPETITION AND UNFAIR OR DECEPTIVE ACTS OR PRACTICES IN TRADE OR COMMERCE.
We think it was the clear intention of the 1969 General Assembly in enacting Ch. 833, among other things, to declare deceptive acts or practices in the conduct of any trade or commerce in North Carolina unlawful, to provide civil means to maintain ethical standards of dealings between persons engaged in business and the consuming public within this State, and to enable a person injured by deceptive acts or practices to recover treble damages from a wrongdoer. We also think that the admissions and evidence presented in this case were sufficient to raise a jury question as to whether the false representations allegedly made by defendants constituted unfair or deceptive acts or practices in the conduct of trade or commerce. Had the jury determined that the false representations of defendants constituted unfair or deceptive acts or practices in the conduct of trade or commerce, then the court should have rendered judgment in favor of plaintiff for treble the amount of damages assessed by the jury.
For the reasons stated, the judgment is vacated and this cause is remanded to the superior court for a new trial consistent with this opinion.
New trial.
PARKER and HEDRICK, JJ., concur.